Citation Nr: 1536858	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for sciatica, left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for sciatica, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and San Diego, California.  

In June 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that his disabilities have worsened since his VA examination March 2011.  The Veteran stated at his Board hearing that his left and right lower extremity sciatica has worsened.  The Veteran stated that he receives physical therapy and treatment from a chiropractor for his sciatica.  The Veteran specifically stated that since he was examined in approximately 2012 he has worsened, continues to get treatment, and must take medication.  See Board Hearing Tr. at 10.  The Veteran stated that his pain starts at the top of his buttocks through the side of his thighs into his calves.  See Board Hearing Tr. at 11.  

With regard to the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome, since his VA examination the Veteran has alleged on multiples occasions that he suffers from ankylosis of the lumbar spine.  The Veteran in his Appeal to Board of Veterans' Appeals (VA Form 9) stated that he included medical evidence which demonstrates unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran also stated at his Board hearing that his submitted medical evidence shows that he was diagnosed with ankylosis.  See Board Hearing Tr. at 6-7.  

Thus, a new VA examination is necessary to evaluate the severity of the Veteran's left and lower extremity sciatica, and his degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from any requested private medical providers.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome and bilateral lower extremity sciatica.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of the Veteran's left and right lower extremity sciatica must be conducted. 

(a) Describe all impairment associated with the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome including the neurological impairment to the sciatic nerve.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe.  

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should state whether the Veteran's intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes.

(f) Lastly, the examiner should describe functional impairments as they affect the Veteran's employment. 

4.  Thereafter, readjudicate the Veteran's claim for increase for his degenerative disc disease of the lumbar spine with intervertebral disc syndrome, and his bilateral lower extremity sciatica.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




